Opinión disidente emitida por el
Juez Asociado Señor Rebo-llo López.
Aun cuando, en términos generales, no tenemos reparo a la norma general que el Tribunal establece en la decisión que emite en el presente caso respecto al derecho de nuestros conciudadanos a autorrepresentarse en los procedimientos judiciales ante nuestros tribunales —en vista de la jurispru-dencia sobre el tema del Tribunal Supremo de Estados Unidos, realmente no hay otra alternativa— disentimos enérgicamente del resultado a que llega el Tribunal en el mismo. Somos del criterio que el presente caso es el mejor ejemplo de una situación en que no se le debe permitir a una parte representarse a sí misma. Confirmaríamos, en su con-secuencia, la resolución de fecha 6 de septiembre de 1987 emitida por el Tribunal Superior de Puerto Rico, Sala de San Juan, mediante la cual dicho foro le denegó autorización al peticionario Edgard Martínez Gelpí a “representarse por derecho propio” y le ordenó a éste contratar, y anunciar, nueva representación legal en el incidente sobre pensión ali-menticia atrasada actualmente pendiente ante dicho tribunal.
Adicionalmente decretaríamos —amparándonos en el po-der inherente que tienen los tribunales de justicia para diri-gir los procedimientos que ante los mismos se ventilan, y dados los hechos particulares del presente caso— el retiro como abogado de la parte demandante recurrida del actual esposo de dicha parte, concediéndole término a ésta para contratar y anunciar nueva representación legal. Conside-ramos que la situación intolerable actualmente imperante en *790dicho caso —que el propio Tribunal en la opinión mayoritaria que emite cataloga como “penoso drama de antagonismo personal... donde los únicos perdedores son los hijos que se pretenden defender” (opinión del Tribunal, pág. 787)— es de la responsabilidad tanto del Lie. Edgard Martínez Gelpí como del actual esposo y abogado de la demandante recu-rrida, el Lie. Juan M. Masini Soler.
I
reconoce indirectamente el Tribunal en la opinión mayoritaria, todo procedimiento postdivorcio —unos en grado mayor que otros— está matizado de rencores, ten-siones y otros sentimientos humanos nocivos a la relación normal que debe existir entre los seres humanos, los cuales sentimientos obstaculizan la labor decisional de nuestros jueces de instancia, labor que de por sí resulta ser una difícil y delicada. Si a ello le añadimos el ingrediente de permitír-sele a una de las partes envueltas en un procedimiento post-divorcio, abogado de profesión, el que se autorrepresente en el mismo y se consiente a que el abogado de la otra parte sea el actual cónyuge de ésta, la situación se convierte en una inmanejable e imposible.
Mal puede exigírsele a nuestros jueces de instancia que mantengan su ecuanimidad, calma, paciencia, objetividad e imparcialidad “obligándolos” a enfrentarse a una situación donde los “abogados” de las partes han perdido totalmente la perspectiva y que, en palabras de la propia opinión mayo-ritaria, olvidándose “de su deber de contender profesional y dignamente sus diferencias y conflictos en el foro judicial . . . han convertido el caso en una disputa personalista, de ataques y contraataques sobre cuestiones ajenas a la contro-versia legal y tendentes a desacreditar y mancillar sus pro-pias reputaciones”. (Énfasis suplido.) Opinión del Tribunal, pág. 787.
*791En atención a lo anteriormente expuesto, no creemos que se le hace un favor ni a los hijos envueltos en la presente controversia, los cuales resultan ser las víctimas inocentes de ella, ni a la imagen y a la calidad de la justicia que impera y se dispensa en nuestro país, permitirles a estos dos miem-bros del foro que continúen adelante en este desgraciado y “penoso drama de antagonismo personal . , Opinión del Tribunal, pág. 787. Si acaso, y en adición a erradicarlos como abogados de este caso en particular, deberíamos de tomar los pasos necesarios para que los mismos respondan, en la es-fera disciplinaria, por la conducta observada.(1)

 Establecen los Cánones de Ética Profesional —como Criterio general— que:
“La preservación del honor y la dignidad de la profesión y la buena relación entre compañeros es responsabilidad ineludible de todo miembro de la profesión legal y para ello todo abogado debe observar con sus compañeros una actitud respetuosa, sincera, honrada y de cordialidad y cooperación profesional, velando siempre por el buen ejercicio de la profesión legal.” Deberes del abogado en rela-ción con sus compañeros y su profesión, Criterio general, Cánones de Ética Profesional, 4 L.P.R.A. Ap. IX, pág. 606.